Citation Nr: 0838611	
Decision Date: 11/07/08    Archive Date: 11/18/08	

DOCKET NO.  01-06 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an ulcer disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1972 to June 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the VARO 
in Phoenix, Arizona, that denied entitlement to the benefits 
sought.

This case was most recently before the Board in December 2006 
at which time it was remanded in pertinent part for further 
development.  The requested action was accomplished and the 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Any current diabetes mellitus is not shown to be related 
to the veteran's active service.

2.  By decisions dated in January 1985, April 1986, and July 
1998, service connection for an ulcer disability was denied 
by the RO.  

3.  Evidence obtained since the July 1998 rating decision is 
essentially cumulative and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  Evidence obtained since the RO last denied entitlement to 
service connection for an ulcer disability in July 1998 is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The RO decision denying service connection for ulcer 
disability in July 1998 is final and the claim is not 
reopened.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA).

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such evidence will aid in 
substantiating the claim.

Based on a longitudinal review of the evidence of record, the 
Board believes that the VA has essentially complied with the 
mandates of the VCAA.  The veteran has been notified of the 
information and evidence needed to substantiate and complete 
his claims, including his request to reopen the previously 
denied claim of entitlement to service connection for an 
ulcer disorder.  He was also informed of what part of the 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The most recent communication to the veteran with regard to 
notification was dated in December 2006.  The veteran was 
told what constituted new evidence and what constituted 
material evidence.  He was informed that the claim was 
previously denied because the evidence in the file did not 
show the condition was incurred in or aggravated by active 
military service.  He was informed that as a result the 
evidence he submitted had to relate to that fact.  He was 
further informed that any new and material evidence had to 
raise a reasonable possibility of substantiating his claim.  
The Board finds this notice complies with Kent v. Nicholson, 
20 Vet. App. 1 (2006), a case that pertains to notice 
regarding reopening a claim.  The Board also notes that the 
veteran was given a VCAA notice response communication.  It 
was not acted upon.  Accordingly, the Board finds that VA 
more than met its duty to notify the veteran of his rights 
and responsibilities under the VCAA.

The Board acknowledges that the VCAA also requires VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 C.F.R. § 3.159.  The record 
contains the veteran's service treatment records, VA 
outpatient reports, private medical records, to include 
records from the Social Security Administration, and VA 
examination reports, including ones in March 2003 and April 
2003.  The case has been in appellate status for several 
years already and the Board believes the veteran and his 
representative have had ample opportunity to provide 
arguments in support of the claims.  The Board also finds 
that VA has more than satisfied its duties to the veteran in 
regard to notifying and assisting him.  The Board finds that 
all known and available records relevant to the issues here 
on appeal have been obtained and been associated with the 
claims file.  The Board will now turn to a discussion of the 
claims at hand.

Pertinent Law and Regulations.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on those same factual bases 
may not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there was a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  
38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed in 2002, and the new definition therefore 
applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  To 
warrant reopening of a previously and finally disallowed 
claim, newly presented or submitted evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a basis for the 
last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has introduced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).

A review of the record reveals the claim was first denied by 
the RO by rating decision dated in January 1985.  The 
evidence before the RO at that time included the service 
medical records.  These revealed that on one occasion in 
January 1974 the veteran was seen for a complaint of stomach 
problems and a "possible ulcer."  It was noted that the 
veteran had an ulcer and notation was made that two 
physicians agreed.  No separate rations were indicated.

At the time of separation examination in May 1974 notation 
was made of the stomach trouble in January 1974.  It was 
noted the veteran had received treatment with good results.  
It was stated there were no complications and no sequelae.  
Clinical examination at that time was unremarkable.

Also of record was a report of a VA compensation examination 
dated in October 1974.  The veteran expressed a number of 
complaints about various disabilities, but nothing about his 
gastrointestinal system.  Clinical evaluation at that time 
revealed a normal digestive system.

Also of record is a hospital summary report pertaining to 
hospitalization of the veteran by VA in March 1975 for 
frontal headaches and right knee joint pain.  Physical 
examination at the time of hospitalization was described as 
not remarkable.  There was no reference to any stomach 
disorder.

Hospitalization by VA from October to November 1976 revealed 
the veteran underwent an esophageal gastroscopy which showed 
esophagitis and erosive gastritis.  Three days later during 
hospitalization, the veteran underwent upper gastrointestinal 
series.  This was described as within normal limits.  At the 
time of discharge the veteran showed considerable improvement 
and presented no complaints.  He was given diagnoses of 
esophagitis and erosive antral gastritis.

Additional pertinent evidence includes the report of a VA 
general medical examination accorded the veteran in February 
1977.  Examination of the digestive system was essentially 
normal and the examiner indicated no medical diagnosis was 
made based upon findings and current examination.

A VA general medical examination in September 1978 was 
likewise unremarkable for complaints of findings indicative 
of the presence of an ulcer disability.  

VA compensation examination in August 1981 was likewise 
without reference to complaints or findings indicative of the 
presence of an ulcer disorder.

VA hospitalization from May to June 1984 resulted in a 
diagnosis of proctitis and possible colitis, etiology to be 
determined.

The claim for service connection for a stomach ulcer disorder 
was denied by the RO in January 1985.  The veteran was 
informed of the determination by communication dated February 
1, 1985.  A timely appeal did not ensue.

Received in April 1986 was a report of a February 1980 upper 
gastrointestinal series showing a barium filled crater 
measuring about 1 centimeter in diameter.  It had the 
appearance of an active, pre-pyloric ulcer.  In a rating 
decision dated in April 1986, it was noted that service 
connection for colitis had previously been denied.  Reference 
was made to the upper gastrointestinal series in 1980, but it 
was indicated the report warranted no change in the previous 
decision denying service connection for colitis.  The veteran 
was notified of that determination by communication dated in 
May 1986.  A timely appeal did not ensue.

Received in January 1998 was a request for service connection 
for "ulcerative colitis."  The veteran was asked to submit 
new and material evidence showing that the claimed disorder 
happened during service or in some way was attributable to 
service.  There was no response to the request.  Reference 
was made to the January 1985 rating decision and the evidence 
before it.  It was also indicated that colitis was first 
diagnosed in July 1984 by VA, some 10 years following service 
discharge.  The veteran was informed of the denial action by 
communication dated that month.  A timely appeal did not 
ensue.

Since the time of the last final disallowance in 1998, the 
veteran has pursued claims for other disabilities that are 
unrelated to the current claims.  With respect to the claim 
pertaining to the current claim, he has presented similar 
statements to those he submitted in the past.  He has not 
provided any medical evidence showing that he has a chronic 
stomach disorder attributable to his active service.  The 
evidence includes a report of a diabetes mellitus examination 
accorded the veteran in March 2003.  Reference was made to 
the veteran's service treatment records.  The veteran 
reported that beginning in 1990 he began taking Prednisone.  
Diabetes was diagnosed in February 2001.  An impression was 
made of diabetes mellitus, without complications.  The 
examiner opined that "it appears from the records that the 
veteran's ulcerative colitis is not in any way related to an 
undocumented 'stomach ulcer' question brought up twice in 
January 1974."

In April 2004 the veteran was accorded a VA examination for 
stomach, duodenum and peritoneal adhesions.  The examiner 
stated he had reviewed the claims file.  Reference was made 
to the veteran's service treatment records.  The examiner 
noted that looking at the veteran's recent notes, there was 
no evidence of ongoing ulcer disease and there had been no 
treatment for the same.  The examiner stated there was "no 
evidence that he has peptic ulcer disease.  I have reviewed 
his chart, and again the recent discharge summaries, and 
there is no symptomatology suggesting ongoing peptic ulcer 
disease, which has been labeled as stomach ulcers."  With 
regard to ulcerative colitis, the examiner stated the 
condition "was not present during his service time, and the 
onset appears to be about 10 years after his discharge.  
Service medical records at all do not reflect symptoms of 
diarrhea or bleeding, which would suggest the presence of 
this disease at the time of his service."

Given the evidence as outlined above, the Board finds that 
the evidence obtained since the last final disallowance in 
1998 is not new and material because it does not show that 
the veteran has a chronic stomach disorder, to include ulcers 
and/or colitis attributable to his active service.  The Board 
notes with regard to peptic ulcer disease, at the time of the 
April 2003 examination, it was stated the veteran had no 
evidence of the presence of peptic ulcer disease.  Absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between the claimed 
inservice disease or injury and the current disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
view of the foregoing, the Board does not find that the 
evidence submitted since the last final disallowance is 
material because it does not speak to the crux of the claim 
and the reason why the claim was originally denied by the RO.  
Complaints alone are not sufficient to show current 
disability, particularly in light of the extensive medical 
record outlining the veteran's various diagnosed disabilities 
over the years.  Consequently, the claim is not reopened and 
remains denied.

With regard to service connection for diabetes mellitus, the 
veteran's principal argument is that Prednisone he took for 
his ulcerative colitis is responsible for his developing 
diabetes.  Initially, the Board notes that service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, for a veteran who served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service, if 
manifest to a compensable degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection has been established for 
a secondary condition, the secondary condition shall be 
considered as part of the original condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by service-connected disease 
or injury unless a baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence establishing the current level of severity 
of a nonservice-connected injury or disease.  38 C.F.R. 
§ 3.310(a)(b) (2008).

The Board has thoroughly reviewed all the evidence in the 
claims folders pertaining to the instant claim.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board discuss its reasons for rejecting evidence 
favorable to the veteran).

Again, as noted above, the veteran and his representative 
essentially maintain that he has developed diabetes mellitus 
secondary to Prednisone he was taking for his ulcerative 
colitis.  The Board initially notes that as lay persons, 
neither the veteran nor his representative, qualifies to 
opine on matters requiring medical knowledge, such as whether 
there is a causal relationship of any sort between treatment 
for a disorder and the development of another disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).

The service treatment records are without reference to 
complaints or findings indicative of the presence of diabetes 
mellitus, and it is not otherwise contended.

The medical evidence does not show the initial documentation 
of the presence of diabetes until 2001, a time many years 
following service discharge.  The veteran claims that his 
diabetes developed secondary to Prednisone does he was taking 
for ulcerative colitis.  However, as noted above, service 
connection is not in effect for ulcerative colitis or a 
stomach disorder of any sort.  

The VA physician who examined the veteran in March 2003 
indicated that because it did not appear that the ulcerative 
colitis was in any way related to service, the Prednisone use 
would not be related to a service-connected disorder.  There 
is no medical evidence of record to the contrary.  
Accordingly, there is no need for the Board to consider 
whether steroids can aggravate or precipitate diabetes.  In 
view of the foregoing, the Board finds that the evidence is 
against the claim for service connection for diabetes 
mellitus under any theory.


						(Continued on next page)







ORDER

New and material evidence not having been submitted, the 
previously denied claim of entitlement to service connection 
for a chronic ulcer disability remains denied.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


